
	

113 HR 3012 IH: Markets and Trading Reorganization Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3012
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Capuano (for
			 himself, Mr. Lynch,
			 Mr. Himes, and
			 Mr. Delaney) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Securities and Derivatives Commission in
		  order to combine the functions of the Commodity Futures Trading Commission and
		  the Securities and Exchange Commission in a single independent regulatory
		  commission.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Markets and Trading Reorganization
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definition.
					Title I—Establishment of commission 
					Sec. 101. Establishment.
					Sec. 102. Members; appointment; terms.
					Sec. 103. Organization of Commission.
					Title II—Transfers of functions 
					Sec. 201. Commodity Futures Trading Commission
				functions.
					Sec. 202. Securities and Exchange Commission
				functions.
					Title III—Administrative provisions 
					Sec. 301. Personnel provisions.
					Sec. 302. General administrative provisions.
					Title IV—Fee and Funding Authority
					Sec. 401. Funding authority of the Commission.
					Title V—Transitional, savings, and conforming
				provisions
					Sec. 501. Savings provisions.
					Sec. 502. Reference.
					Sec. 503. Amendments.
					Title VI—Effective date
					Sec. 601. Effective date.
				
			2.PurposesThe purposes of this Act are—
			(1)to establish a
			 single Federal regulatory body with jurisdiction over securities, derivatives,
			 options, futures, and related markets and instruments;
			(2)to coordinate the
			 regulation of relevant financial markets;
			(3)to strengthen
			 investor confidence in United States financial markets; and
			(4)to ensure the
			 efficiency and competitiveness of those markets.
			3.DefinitionAs used in this Act, the term
			 Commission, other than where expressly referring to the Securities
			 and Exchange Commission or the Commodity Futures Trading Commission, means the
			 Securities and Derivatives Commission established by section 101 of this
			 Act.
		IEstablishment of
			 commission 
			101.EstablishmentThere is established an independent
			 regulatory commission to be known as the Securities and Derivatives
			 Commission.
			102.Members;
			 appointment; terms
				(a)Composition of
			 commissionThe Commission shall be composed of 5 commissioners
			 appointed by the President, by and with the advice and consent of the Senate.
			 One of the commissioners shall be designated by the President as chairperson.
			 Not more than three of such commissioners shall be members of the same
			 political party. Each commissioner shall be selected solely on the basis of
			 integrity and demonstrated knowledge of the operations of the markets subject
			 to the jurisdiction of the Commission.
				(b)QualificationsIn
			 appointing commissioners under subsection (a), the President shall—
					(1)select persons who each have demonstrated
			 knowledge of securities, futures, swaps, or other derivatives, the regulation
			 of such instruments, or the markets for agricultural or other types of
			 commodities underlying transactions subject to the oversight of the Commission
			 under this Act; and
					(2)seek to ensure that the demonstrated
			 knowledge of the commissioners is balanced with respect to such areas, with at
			 least one commissioner having knowledge of the agricultural commodities
			 market.
					(c)TermsEach
			 commissioner shall be appointed for a term of 5 years, except that a
			 commissioner may continue to serve after the expiration of such term until a
			 successor is appointed and has qualified.
					(1)The terms of
			 office of the commissioners first taking office after the enactment of this Act
			 shall expire, as designated by the President at the time of their
			 appointment—
						(A)one at the end of
			 1 year;
						(B)two at the end of
			 3 years; and
						(C)two at the end of
			 5 years.
						(2)Any commissioner
			 appointed to fill a vacancy occurring prior to the expiration of the term for
			 which the predecessor was appointed shall be appointed for the remainder of
			 such term.
					103.Organization of
			 Commission
				(a)Required
			 divisionsThe Commission
			 shall establish the principal divisions and subdivisions of the Commission,
			 including, at a minimum, the following three divisions:
					(1)A
			 Markets and Trading Division with oversight of market conduct and utilities,
			 the conduct of market professionals, and self-regulatory organizations with
			 regard to such market professionals, including related examination
			 functions.
					(2)An Issuers and
			 Financial Disclosures Division with oversight of the issuance of securities,
			 including investment companies and related rules and examinations.
					(3)An Enforcement
			 Division responsible for the enforcement of all rules of the Commission.
					(b)Other
			 officesThe Commission may establish such other offices as it
			 determines useful in the conduct of the Commission’s affairs.
				IITransfers of
			 functions 
			201.Commodity
			 Futures Trading Commission functionsThere are transferred to the Commission all
			 functions of the Commodity Futures Trading Commission and of any officer or
			 component of the Commodity Futures Trading Commission.
			202.Securities and
			 Exchange Commission functionsThere are transferred to the Commission all
			 functions of the Securities and Exchange Commission and of any officer or
			 component of the Securities and Exchange Commission.
			IIIAdministrative
			 provisions 
			301.Personnel
			 provisions
				(a)Appointment and
			 compensationThe Commission
			 may appoint and fix the compensation of such officers and employees as may be
			 necessary to carry out the functions of the Commission. Except as otherwise
			 provided by law, such officers and employees shall be appointed in accordance
			 with the civil service laws and the compensation of such employees shall be
			 fixed in accordance with section 4802 of title 5, United States Code. The
			 Commission shall, in accordance with such section, adjust the compensation of
			 employees so that the compensation of employees transferred from the Commodity
			 Futures Trading Commission pursuant to subsection (b) and the compensation of
			 employees transferred from the Securities and Exchange Commission under such
			 subsection are aligned. In making such an adjustment, the Commission shall not
			 reduce the compensation of any employee.
				(b)Transfer of
			 employees
					(1)In
			 generalAll employees of the Commodity Futures Trading Commission
			 and the Securities and Exchange Commission shall be transferred to the
			 Commission. Each employee to be transferred under this subsection shall be
			 transferred not later than 90 days after the effective date set forth in
			 section 601.
					(2)Employee status
			 and functions
						(A)StatusThe
			 transfer of employees under this section shall not affect the status of the
			 transferred employees as employees of an agency of the United States under any
			 provision of law. Each transferred employee shall be placed in a position at
			 the Commission with the same status and tenure as the transferred employee held
			 on the day before the date on which the employee was transferred.
						(B)FunctionsTo
			 the extent practicable, each transferred employee shall be placed in a position
			 at the Commission responsible for the same functions and duties as the
			 transferred employee had on the day before the date on which the employee was
			 transferred, in accordance with the expertise and preferences of the
			 transferred employee.
						(3)Personnel
			 actions limited
						(A)ProtectionExcept as provided in subparagraph (B),
			 each transferred employee shall not, during the 3-year period beginning on the
			 transfer date, be involuntarily separated, or involuntarily reassigned outside
			 his or her locality pay area.
						(B)ExceptionsSubparagraph
			 (A) does not limit the right of the Commission to—
							(i)separate an
			 employee for cause or for unacceptable performance;
							(ii)terminate an
			 appointment to a position excepted from the competitive service because of its
			 confidential policy-making, policy-determining, or policy-advocating character;
			 or
							(iii)reassign an
			 employee outside such employee’s locality pay area when the Commission
			 determines that the reassignment is necessary for the efficient operation of
			 the Commission.
							(4)Pay
						(A)Protection
							(i)In
			 generalExcept as provided in clause (ii), each transferred
			 employee shall, during the 3-year period beginning on the designated transfer
			 date, receive pay at a rate equal to not less than the basic rate of pay
			 (including any geographic differential) that the employee received during the
			 pay period immediately preceding the date of transfer.
							(ii)LimitationNotwithstanding
			 clause (i), if the employee was receiving a higher rate of basic pay on a
			 temporary basis (because of a temporary assignment, temporary promotion, or
			 other temporary action) immediately before the date of transfer, the Commission
			 may reduce the rate of basic pay on the date on which the rate would have been
			 reduced but for the transfer, and the protected rate for the remainder of the
			 3-year period shall be the reduced rate that would have applied, but for the
			 transfer.
							(B)ExceptionsSubparagraph
			 (A) does not limit the right of the Commission to reduce the rate of basic pay
			 of a transferred employee—
							(i)for
			 cause or for unacceptable performance; or
							(ii)with the consent
			 of the employee.
							(C)Protection only
			 while employedSubparagraph (A) applies to a transferred employee
			 only while that employee remains employed by the Commission.
						(D)Pay increases
			 permittedSubparagraph (A) does not limit the authority of the
			 Commission to increase the pay of a transferred employee.
						302.General
			 administrative provisions
				(a)General
			 authorityIn carrying out any function transferred by this Act,
			 the Commission, or any officer or employee of the Commission, may exercise any
			 authority available by law with respect to such function to the official or
			 agency from which such function is transferred, and the actions of the
			 Commission, or any officer or employee of the Commission in exercising such
			 authority shall have the same force and effect as when exercised by such
			 official or agency.
				(b)RulesThe
			 Commission may prescribe such rules and regulations as the Commission
			 determines necessary or appropriate to administer and manage the functions of
			 the Commission.
				(c)ContractsThe
			 Commission may make, enter into, and perform such contracts, grants, leases,
			 cooperative agreements, or other similar transactions with Federal or other
			 public agencies (including State and local governments) and private
			 organizations and persons, and make such payments, by way of advance or
			 reimbursement, as the Commission may determine necessary or appropriate to
			 carry out functions of the Commission.
				(d)Regional and
			 field officesThe Commission may establish, alter, discontinue,
			 or maintain such regional or other field offices as the Commission may find
			 necessary or appropriate to perform functions of the Commission.
				(e)Reserve
			 fundThe Commission may
			 obligate amounts in the Reserve Fund established under section 4(i) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78d(i)), not to exceed a total of
			 $100,000,000 in any 1 fiscal year, as the Commission determines is necessary to
			 carry out the functions of the Commission, including those transferred by title
			 II of this Act. Any amounts in the reserve fund shall remain available until
			 expended. Not later than 10 days after the date on which the Commission
			 obligates amounts under this subsection, the Commission shall notify Congress
			 of the date, amount, and purpose of the obligation.
				IVFee
			 and Funding Authority
			401.Funding
			 authority of the Commission
				(a)Commodity
			 Futures Trading CommissionSection 12 of the Commodity Exchange Act (7
			 U.S.C. 16) is amended—
					(1)in subsection
			 (b)(1), by striking and as may be from time to time appropriated for by
			 Congress;
					(2)by striking
			 subsection (d); and
					(3)in subsection
			 (f)(3), by striking Any payment or reimbursement accepted shall be
			 considered a reimbursement to the appropriated funds of the Commission.
			 and inserting Such payments or reimbursements shall be available to the
			 Commission without further appropriation..
					(b)Securities and
			 Exchange CommissionSection
			 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) is amended—
					(1)in subsection
			 (a)—
						(A)in the heading for
			 such subsection, by striking Recovery of Costs of Annual Appropriation
			 and inserting In
			 general; and
						(B)by striking
			 recover the costs to the Government of the annual appropriation to the
			 Commission by Congress and inserting cover the costs to the
			 Commission for the supervision and regulation of securities markets and
			 securities professionals, and use such fees and assessments without further
			 appropriation;
						(2)by striking
			 subsection (i);
					(3)in subsection
			 (j)—
						(A)by striking
			 regular appropriation to the Commission by Congress each place
			 such term appears and inserting target offsetting collection
			 amount; and
						(B)by amending
			 paragraph (4)(A) to read as follows:
							
								(A)Annual
				adjustmentAn adjusted rate
				prescribed under paragraph (1) shall take effect on the first day of the fiscal
				year to which such rate applies.
								;
				and
						(4)by striking
			 subsection (k).
					VTransitional,
			 savings, and conforming provisions
			501.Savings
			 provisions
				(a)Continuity of
			 legal instrumentsAll orders, determinations, rules, regulations,
			 permits, grants, contracts, certificates, licenses, and privileges—
					(1)which have been issued, made, granted, or
			 allowed to become effective by the President, the Securities and Exchange
			 Commission, or the Commodity Futures Trading Commission, or any component
			 thereof, or by a court of competent jurisdiction, in the performance of
			 functions which are transferred under this Act to the Commission, and
					(2)which are in
			 effect at the time this Act takes effect,
					shall
			 continue in effect according to their terms until modified, terminated,
			 superseded, set aside, or revoked in accordance with the law by the President,
			 the Commission, or other authorized official, a court of competent
			 jurisdiction, or by operation of law.(b)Continuity of
			 proceedings
					(1)In
			 generalThe provisions of this Act shall not affect any
			 proceedings, including notices of proposed rulemaking, or any application for
			 any license, permit, certificate, or financial assistance pending on the
			 effective date of this Act before either the Securities and Exchange Commission
			 or the Commodity Futures Trading Commission, or any component thereof,
			 functions of which are transferred by this Act. Such proceedings and
			 applications, to the extent that they relate to functions so transferred, shall
			 be continued. Orders shall be issued in such proceedings, appeals shall be
			 taken therefrom, and payments shall be made pursuant to such orders, as if this
			 Act had not been enacted and orders issued in any such proceedings shall
			 continue in effect until modified, terminated, superseded, or revoked by the
			 Commission, by a court of competent jurisdiction, or by operation of law.
			 Nothing in this subsection shall be construed to prohibit the discontinuance or
			 modification of any such proceeding under the same terms and conditions and to
			 the same extent that such proceeding could have been discontinued or modified
			 if this Act had not been enacted.
					(2)Regulations
			 concerning transfersThe Commission may prescribe regulations
			 providing for the orderly transfer of proceedings continued under paragraph (1)
			 to the Commission.
					(c)Pending
			 litigationExcept as provided in subsection (e)—
					(1)the provisions of
			 this Act shall not affect suits commenced prior to the effective date of this
			 Act; and
					(2)in all such suits,
			 proceedings shall be had, appeals taken, and judgments rendered in the same
			 manner and effect as if this Act had not been enacted.
					(d)NonabatementNo suit, action, or other proceeding
			 commenced by or against any officer in the official capacity of such individual
			 as an officer of the Securities and Exchange Commission or the Commodity
			 Futures Trading Commission, or any component thereof, functions of which are
			 transferred by this Act, shall abate by reason of the enactment of this Act. No
			 cause of action by or against any department or agency, functions of which are
			 transferred by this Act, or by or against any officer thereof in the official
			 capacity of such officer shall abate by reason of the enactment of this
			 Act.
				(e)Substitution of
			 partiesIf, before the date
			 on which this Act takes effect, the Securities and Exchange Commission or the
			 Commodity Futures Trading Commission, or any component thereof, or officer
			 thereof in the official capacity of such officer, is a party to a suit, and
			 under this Act any function of such department, agency, or officer is
			 transferred to the Commission or any other official of the Commission, then
			 such suit shall be continued with the Commission or other appropriate official
			 of the Commission substituted or added as a party.
				(f)Judicial review
			 as required by existing lawOrders and actions of the Commission
			 in the exercise of functions transferred under this Act shall be subject to
			 judicial review to the same extent and in the same manner as if such orders and
			 actions had been by the agency or office, or part thereof, exercising such
			 functions immediately preceding their transfer. Any statutory requirements
			 relating to notice, hearings, action upon the record, or administrative review
			 that apply to any function transferred by this Act shall apply to the exercise
			 of such function by the Commission.
				502.ReferenceAny reference in any other Federal law to
			 the Securities and Exchange Commission or the Commodity Futures Trading
			 Commission shall be deemed a reference to the Securities and Derivatives
			 Commission established by this Act.
			503.Amendments
				(a)Executive
			 schedule salaries
					(1)ChairpersonSection
			 5314 of title 5, United States Code, is amended—
						(A)by striking
			 Chairman, Securities and Exchange Commission. and inserting
			 Chairperson, Securities and Derivatives Commission.; and
						(B)by striking
			 Chairman, Commodity Futures Trading Commission..
						(2)MembersSection
			 5315 of title 5, United States Code, is amended—
						(A)by striking
			 Members, Securities and Exchange Commission and inserting
			 Members, Securities and Derivatives Commission; and
						(B)by striking
			 Members, Commodity Futures Trading Commission..
						(b)Conforming
			 amendments
					(1)Securities
			 exchange actSections 4(a) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78d(a)) is amended—
						(A)by striking
			 There is hereby established a Securities and Exchange Commission
			 (hereinafter referred to as the Commission) to be composed of five
			 commissioners to be appointed by the President by and with the advice and
			 consent of the Senate. Not more than three of such commissioners shall be
			 members of the same political party, and in making appointments members of
			 different political parties shall be appointed alternately as nearly as may be
			 practicable.; and
						(B)by striking
			 Each commissioner shall hold office for a term of five years and until
			 his successor is appointed and has qualified, except that he shall not so
			 continue to serve beyond the expiration of the next session of Congress
			 subsequent to the expiration of said fixed term of office, and except (1) any
			 commissioner appointed to fill a vacancy occurring prior to the expiration of
			 the term for which his predecessor was appointed shall be appointed for the
			 remainder of such term, and (2) the terms of office of the commissioners first
			 taking office after the enactment of this title shall expire as designated by
			 the President at the time of nomination, one at the end of one year, one at the
			 end of two years, one at the end of three years, one at the end of four years,
			 and one at the end of five years, after the date of the enactment of this
			 title..
						(2)Commodity
			 exchange actSection 2(a) of the Commodity Exchange Act (7 U.S.C.
			 2a) is amended by striking paragraphs (2), (3), and (4).
					(3)Dodd-FrankSection 111(b)(1) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (12 U.S.C. 5321(b)(1)) is
			 amended—
						(A)by amending
			 subparagraph (E) to read as follows:
							
								(E)the Chairperson of the Securities and
				Derivatives
				Commission;
								;
						(B)by striking
			 subparagraph (G); and
						(C)by redesignating
			 subparagraphs (H), (I), and (J) as subparagraphs (G), (H), and (I),
			 respectively.
						VIEffective
			 date
			601.Effective
			 dateThe provisions of this
			 Act shall take effect 1 year after the date of enactment of this Act, except
			 that the President may nominate and the Senate confirm Commissioners prior to
			 such date.
			
